

116 HR 5840 IH: Counting All Military Votes Act
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5840IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2020Mr. Rodney Davis of Illinois (for himself, Mr. Bost, Mr. Cook, Mr. Zeldin, Mr. Calvert, Mr. Rogers of Kentucky, Mr. Wittman, Ms. Stefanik, Mr. Bacon, Mr. Bergman, Mr. Walker, Mr. Pence, Mr. Lamborn, Mr. Thornberry, Mr. Mast, Mr. Turner, Mrs. Hartzler, Mr. Kinzinger, Mr. Wilson of South Carolina, Mr. Wenstrup, Mr. McCaul, Ms. Cheney, Mr. David P. Roe of Tennessee, Mr. Loudermilk, and Mr. Hudson) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Uniformed and Overseas Citizens Absentee Voting Act to ensure that absent uniformed
			 services voters serving at diplomatic and consular posts of the United
			 States are able to receive and transmit balloting materials in the same
			 manner and with the same rights and protections as other absent uniformed
			 services voters under such Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Counting All Military Votes Act. 2.Ability of absent uniformed services voters serving at diplomatic and consular posts to receive and transmit balloting materials (a)Ensuring ability (1)In generalSection 101(b) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(b)) is amended—
 (A)by striking and at the end of paragraph (10); (B)by striking the period at the end of paragraph (11) and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (12)take such actions as may be necessary to ensure that an absent uniformed services voter who is absent from the United States by reason of active duty or service at a diplomatic and consular post of the United States is able to receive and transmit balloting materials in the same manner and with the same rights and protections as an absent uniformed services voter who is absent from the United States by reason of active duty or service at a military installation..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to elections held on or after the date of the enactment of this Act.
 (b)Clarification of treatment as absent uniformed services votersSection 107(1)(A) of such Act (52 U.S.C. 20310(1)(A)) is amended by striking active duty and inserting active duty (including active duty or service at a diplomatic and consular post of the United States).
			